                      UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT


UNIVERSITAS EDUCATION, LLC               :

VS.                                      :      NO. 3:20cv738(JAM)(RAS)

BENISTAR, ET AL.                         :      SEPTEMBER 10, 2021


            BRIEF IN OPPOSITION TO MOTION FOR CONTEMPT


      The third-party witness Daniel Carpenter, as of the close of business on

September 9, 2021, has caused 26 folders containing a total of approximately

90GB of records to be forwarded electronically to counsel for the plaintiff. He

has, to the best of his knowledge and belief, fully complied with the Orders of the

Court and with the requests of the plaintiff. Accordingly, the Motion for Contempt

should be denied as moot.


                                  DANIEL CARPENTER


                                  BY:            /s/        (ct00215)
                                         JOHN R. WILLIAMS (ct00215)
                                         51 Elm Street
                                         New Haven, CT 06510
                                         203.562.9931
                                         Fax: 203.776.9494
                                         jrw@johnrwilliams.com



                                         1
CERTIFICATION OF SERVICE

On the date above stated, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.


                                          /s/      (ct00215)
                                  JOHN R. WILLIAMS




                                         2
